Citation Nr: 0736781	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-00 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, claimed as gastroesophageal reflux disease.  

2.  Entitlement to service connection for a bilateral ankle 
disability.  

3.  Entitlement to service connection for a right shoulder 
disability.  

4.  Whether new and material evidence has been presented to 
reopen a service connection claim for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, D.D., and S.D.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968, and from March 1974 to November 1977.  In 
between his two periods of active duty, the veteran also had 
3 years of inactive military service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a 
gastrointestinal disability, a bilateral ankle disability, 
and a right shoulder disability.  The RO also found no new 
and material evidence had been submitted to reopen the 
veteran's service connection claim for a right shoulder 
disability.  The veteran subsequently initiated and perfected 
appeals of these determinations.   In April 2007, the veteran 
testified before the undersigned Veterans Law Judge, seated 
at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the Board notes that on VA examination 
in January 2003, the veteran stated he was receiving Social 
Security Disability benefits due to his various physical 
disabilities.  Review of the record indicates a copy of that 
benefits decision and the medical records associated with it 
have not been obtained by VA.  VA's duty to assist includes 
an obligation to obtain Social Security Administration (SSA) 
records when they may be relevant and VA has actual notice 
that the veteran is seeking or has sought SSA benefits.  See 
Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Therefore, remand 
of this appeal in order to obtain the veteran's outstanding 
SSA records is warranted.  

The Board next notes that the veteran has claimed service 
connection for a gastrointestinal disability on a direct 
basis, as having been incurred during military service.  
Nevertheless, on VA examination in January 2003, a VA 
examiner suggested the veteran had gastritis secondary to use 
of pain medication for orthopedic disabilities.  The veteran 
has been awarded service connection for orthopedic 
disabilities of the right knee and right heel.  The veteran 
also has several nonservice-connected orthopedic 
disabilities.  Based on this VA examination finding, an 
inferred claim has been raised for service connection for a 
gastrointestinal disability as secondary to a service-
connected disability.  See 38 C.F.R. § 3.310 (2007).  The 
veteran has not yet been afforded appropriate notice of the 
pertinent laws and regulations regarding secondary service 
connection, as well as had the opportunity to offer arguments 
in that regard.  On remand, the RO should reconsider the 
veteran's service connection claim for a gastrointestinal 
disability, to include as secondary to a service-connected 
disability.  

Finally, the veteran seeks to reopen a service connection 
claim for a low back disability.  Under applicable criteria, 
a claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  If the claim is thus reopened, it 
will be reviewed on a de novo basis, with consideration given 
to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined 
as existing evidence not previously submitted to the VA, and 
material evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  

As with any claim, VA is required to provide the veteran with 
notice of the evidence necessary to substantiate claim, as 
well as assistance in obtaining or developing such notice.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).  While the RO provided some notice of 
the applicable laws concerning the veteran's claim to reopen, 
it did not provide notice of what constitutes material 
evidence with respect to the issues on appeal.  In the case 
of Kent v. Nicholson, the U.S. Court of Appeals for Veterans 
Claims (Court) stated that what constitutes "material 
evidence" depends on the basis the claim was previously 
denied.  Failure to provide notice of what constitutes 
"material evidence" is prejudicial to the appellant because 
it is a failure to provide him notice of a key element in 
substantiating his claim to reopen and effectively deprives 
him an opportunity to participate in the adjudication 
process.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Accordingly, remand is required so that the AMC may issue the 
appellant appropriate VCAA-compliant notice on the 
application to reopen his service connection claim for a low 
back disability  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Social 
Security Administration and request 
medical records related to the veteran's 
claim for Social Security Disability 
benefits.  If no such records are 
available, that fact should be noted for 
the record.  

2.  The AMC must provide a VCAA-compliant 
notice letter to the veteran that includes 
(A) notice of what constitutes "new and 
material evidence" under the applicable 
laws and regulations, and (B) after 
examining the basis for the prior denial, 
a description of the evidence necessary to 
substantiate that missing key element(s) 
to establish entitlement for service 
connection.  The notice should address 
each content element, including notice of 
the rating criteria and the effective date 
of an award, to the appellant.  
Additionally, specifically tailored notice 
must be provided for each claim the 
veteran wishes to reopen.  

3.  Thereafter, AMC should readjudicate 
the issues remaining on appeal with 
consideration of the evidence received 
since the issuance of the last 
supplemental statement of the case.  
Regarding the veteran's service connection 
claim for a gastrointestinal disability, 
the AMC must consider whether service 
connection under 38 C.F.R. § 3.310, for 
disability resulting from or aggravated by 
a service-connected disability, as well as 
on a direct basis, is warranted.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the veteran 
and his representative should be provided 
with a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.  Thereafter, the 
issues on appeal should be returned to the 
Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

